I
    ,




                OFFICE   OF THE     ATTORNEY     GENERAL   OF TEXAS

                                        AUSTIN




        w0c Payefitowart,i%wstient
        lit&e   bowl     of’   Cocimtology
        Austin, Texas
        DQZW L;rerGtowartt




                                                 0 of regiritrt2-
                                                  VnllA until
urrrFay0 stewart,v~bruar7,24#1938,~0P




to la"ronwal lioonl30~unloos the Wnor;Cl crpplgoationb
sactowitl@n ouo rear attor the exp.Srationaf the old
15oolso*
          The'tuotthat thli et;0 wnor rettLlnudtho
cu~~lvf&ionRnbequl~t           dm ill
                                    gthe t&-a  the &no             !
wba olosod, would htws no ‘inf&uenw on 0~3 oonlrtrua  P-
ion of the statutcm eiaoc tho t&hopwao cloeeilt&r a
porlmd Op mro tii on0 pw        aftor tit0espiration op
the shop Yloonso nni1no effort    ma D&O to renmrthe
liocmso within the year. It $8 ooncoi~ablo that the
sow0 owmr ti@t close t&o ahop tor a period of eov-             ;
ernl roars uxl then dccld0 to r0-0 ;1an? a ply fm o
r0110:;n1liotwso. !3-0
                     thix%?: the to$B l~turo Lt 0llL-l~        ic
that *tier such a situation tho rrpp1ioantmlat Noat
tho omf3 roqulror~to 98 anarspplloaat~
         If his, therefore, tho’o   oaotthlBDo-
ptar?ant that lf a chop 0wnw.tP la to.rcmm Me 11-~         v   :-
ooafm ou or before on0 year attor tho data at lta
axpiration,po m al.10 oanuot somreorewualliaexme~
but tast nxikeapplioatioa tor a Liootmoand
ton dcl&r too OS roc~~eil in 6iootiOn17,ot ix $010fhe
Kub .